Title: Public Credit, [26 April] 1790
From: Madison, James
To: 


[26 April 1790]

   
   FitzSimons moved to discharge the Committee of the Whole from that part of the secretary of the treasury’s report relating to assumption. After this motion passed, the Committee of the Whole completed its consideration of the resolutions. The House then took up the recommitted resolutions as amended. A sharp debate ensued over the first alternative of the sixth resolution, which allowed creditors to receive one-third of their payment in western lands at twenty cents per acre. Speaking in favor of a motion to strike out this alternative, Clymer said it was “entirely romantic to suppose that the Western Territory would remain within the union” (DHFCLinda Grant De Pauw et al., eds., Documentary History of the First Federal Congress of the United States of America (3
        vols. to date; Baltimore, 1972—)., III, 379–80; Gazette of the U.S., 28 Apr. 1790; N.Y. Daily Gazette, 27 Apr. and 3 May 1790).


Mr. Madison rose to reply to the gentleman from Pennsylvania (Mr. Clymer) and expressed strong disapprobation of the sentiments he had delivered respecting the Western Territory. If gentlemen, said Mr. Madison will indulge themselves in such speculative arguments as to ridicule the possibility of a union between the new states of the Western Territory, and of Georgia, &c. with New-Hampshire, we could have little prospect of harmonizing this country. He hoped, however, that such sentiments as those which had fallen from the gentleman (Mr. Clymer) would have no sort of weight in the house; on the contrary, he expected that every part of the territory of the United States, would receive the benefits of the present government, which should be extended to all.
